Citation Nr: 1828348	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-38 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to a compensable rating prior to February 7, 2017, and in excess of 10 percent thereafter, for posttraumatic degenerative arthritis, right wrist.

2.  Entitlement to an initial rating in excess of 10 percent for trochanteric bursitis, right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


I. Warren, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1994 to September 2007.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Board remanded the claims to afford the Veteran a hearing before the Board.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.

In June 2017, the Board remanded the issues on appeal, to include the issue of entitlement to service connection for a low back disability, claimed as chronic sciatic nerve disability.  In a March 2018 rating decision, the RO granted service connection for degenerative arthritis of the spine (claimed as chronic sciatic nerve).  As this was a grant of the benefit sought, this issue is no longer before the Board.

Also in March 2018, the RO evaluated the Veteran's posttraumatic degenerative arthritis, right wrist, as 10 percent disabling, effective February 7, 2017; and granted separate evaluations of service connection for right hip limitation of extension, left hip limitation of flexion, and right lower extremity radiculopathy, paralysis of the femoral nerve.  As the assignment of a 10 percent rating for the Veteran's right wrist disability, and the assignment of separate right hip evaluations were not full grants of the benefits sought, the issues of increased ratings for the Veteran's right wrist and right hip remain before the Board.


FINDINGS OF FACT

1.  For the entire period on appeal, there was no medical evidence of ankylosis of the right wrist.

2.  The Veteran reported pain on motion in the right hip with prolonged sitting and standing, and she is no longer able to run; the evidence did not show limitation of right hip abduction with motion lost beyond 10 degrees; the right hip is not manifested by limitation of flexion to 45 degrees or limitation of extension beyond 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent, and no higher, for right wrist posttraumatic degenerative arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).

2.  The criteria for a rating in excess of 10 percent for right wrist posttraumatic degenerative arthritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).

3.  The criteria for a rating in excess of 10 percent for right hip trochanteric bursitis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).

4.  The criteria for entitlement to a compensable disability rating for limitation of flexion of the right hip have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).

5.  The criteria for entitlement to a rating in excess of 10 percent for limitation of extension of the right hip have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA provided the Veteran with 38 U.S.C. § 5103 (a)-compliant notice in April 2009.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  In an April 2018 appellate brief, the Veteran's representative argued that the December 2017 VA examination was inadequate because the VA examiner was a nurse practitioner who, the representative alleged, was not shown to be an Orthopaedic Surgeon, or have any particular expertise, experience, training, or competence in commenting on orthopaedic disorders.  The representative stated that the VA examiner, identified as a nurse practitioner, lacked the basic knowledge of a physician examiner and this absence of competence renders the VA examiner's assessment no more probative than the Veteran's lay assertions that there is worsening of her conditions.  The representative requested a remand and a new examination by an Orthopaedic Surgeon, if the claim was not granted. 


II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1 (2017).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Right Wrist

The Veteran is service connected for right wrist posttraumatic degenerative arthritis with a noncompensable rating prior to February 7, 2017, and evaluated as 10 percent disabling thereafter, under Diagnostic Code (DC) 5010-5215.  She seeks an initial compensable rating, and a rating in excess of 10 percent since February 7, 2017.  The record reflects that the Veteran is right-handed.  As such, the service-connected right wrist disability affects her major or dominant extremity.  38 C.F.R. § 4.69.

The Board finds that a 10 percent rating is warranted for the entire appeal period of the claim for right wrist posttraumatic degenerative arthritis.  As the Veteran has received the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code, and she does not have evidence of ankylosis, a higher schedular rating is not warranted for any period of the appeal.

As noted above, the Veteran's right wrist degenerative arthritis is presently evaluated under Diagnostic Codes 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code (DC) 5010 pertains to arthritis due to trauma, substantiated by X-ray findings; and the code states to rate this as degenerative arthritis.  DC 5003 pertains to degenerative arthritis, and if only one major joint is involved, rates each joint by limitation of motion.

DC 5215 addresses the wrist joint motion and allows for a single 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a.  Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2017).

10 percent is the maximum schedular rating based on limitation of motion of the wrist under DC 5215.  A higher schedular rating is only warranted when there is evidence of ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5214 (2017).  Unfavorable ankylosis, in any degree of palmar flexion or with ulnar and radial deviation warrants a 50 percent rating in the major extremity.  Ankylosis in any other person, except favorable, warrants a 40 percent rating in the major extremity.  Favorable ankylosis in 20 degree to 30 degree dorsiflexion warrants a 30 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5214.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2017) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.59 (2017), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

A November 2007 VA examination diagnosed the Veteran with residuals of posttraumatic degenerative arthritis with cystic change of the right wrist carpal bone lunate.  The Veteran reported pain in the right wrist when unscrewing or working on machines in service.  The pain occurred once a month, and traveled from the lateral aspect of the wrist into the forearm.  The Veteran noted that the pain sometimes lasts up to a day, with a pain level of 4 or 5.  The examiner indicated tenderness over the lateral aspect of the right wrist, but noted no swelling and no evidence of inflammation such as redness or warmth.  The Veteran had flexion at 70 degrees, extension at 64 degrees, ulnar deviation at 50 degrees, and radial deviation at 20 degrees.  There was no pain associated with repetitive movements and range of movement was unchanged.  However, the examiner did note that the Veteran's wrist movements could not be tested adequately due to the complaint of pain.  An x-ray demonstrated cystic change in the carpal bone lunate consistent with degenerative osteoarthritis.

In June 2017, the Board found the November 2017 VA examination adequate, as it was not Correia compliant.  See Correia v. Shulkin, 28 Vet. App. at 168-70.

The Veteran was afforded additional VA examination in December 2017.  She was diagnosed with right wrist degenerative arthritis.  Her wrist was rated at a 7, and at times increased to a 10 several times a week.  She reported pain with repetitive motion, and had pain opening jars and working with tools.  On examination, the Veteran's right wrist range of motion included palmar flexion to 40 degrees, dorsiflexion to 50 degrees, ulnar deviation to 35 degrees, and radial deviation to 15 degrees.  The examiner expressed that the Veteran increased guarding during passive and active range of motion, and that she had pain with repetitive motion.  There was no evidence of pain with weight bearing, but there was objective evidence of localized right medial wrist tenderness and crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  The examiner noted that he did not examine the Veteran immediately after repetitive use over time, and was unable to speculate if pain, weakness, fatigability or incoordination significantly limited functional ability after repetitive use.  The examiner did not examine the Veteran during a flare-up, but he found that pain, weakness, fatigability or incoordination did not significantly limit the functional ability with flare-ups.  No muscle atrophy or ankylosis was found on examination.  The Veteran did, however, require the occasional use of a brace.

Based on the records, the most severe limitation of motion for the Veteran warrants a 10 percent rating.  It is not in dispute that the Veteran has a limitation of motion in her right wrist.  However, a 10 percent right is the highest schedular rating possible for limitation of motion of the wrist.  To warrant a higher rating, the record must show ankylosis of the wrist.  The Veteran retains limited motion of her right wrist; therefore, evidence of record does not reflect that it is immobile or ankylosed.

Additionally, because the Veteran is assigned the maximum 10 percent rating  under 38 C.F.R. § 4.71a , Diagnostic Code 5215, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated. See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, an increased rating based on additional functional loss is not warranted. 

The holding in Johnston v. Brown, 10 Vet. App. 80 (1997), states that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  As the maximum schedular rating available for limitation of wrist motion is currently in effect for the right wrist, and ankylosis is not shown, the Board has considered whether additional functional loss due to pain and weakness on use results in impairment/disability equivalent to ankylosis (and warranting a higher evaluation).  Notably, no examination during the pendency of this claim found either ankylosis of or functional impairment equivalent to (motion restriction approximating) ankylosis.

Notably, the Board has also considered whether higher disability ratings are warranted under an alternative diagnostic code relating to disabilities of the wrist.  However, as previously stated, the evidence of record does not show ankylosis of the wrist.  Thus, a higher disability rating is not warranted under an alternative diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's belief that her disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

As the Board found the November 2007 VA examination inadequate, and the only adequate examination on record provided to the Veteran is the December 2017 VA examination, the new examination results will pertain to the entire appeals period, and a 10 percent rating should be applied to the entire appeal period for the Veteran's right wrist degenerative arthritis.

Right Hip

The Veteran is service connected for right hip trochanteric bursitis, rated as 10 percent disabling since September 15, 2007, under Diagnostic Code (DC) 5253.  She has also been assigned a separate 10 percent disability rating under DC 5251 for right hip limitation of extension, and a noncompensable disability evaluation under DC 5252 for right hip limitation of flexion.  The Board notes that, while the noncompensable rating for right hip limitation of flexion is listed on the Veteran's VA code sheet as being a disability of the left hip, all of the evidence of record shows that this is a typographical error.  The Veteran has never sought a disability of the right hip, and there is no evidence that there is such a disability related to her service.  She seeks a higher rating and contends that the current severity of her disability warrants an increased evaluation.

Under DC 5251 (limitation of extension of the hip), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  

Under DC 5252 (limitation of flexion of the hip), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. § 4.71a.  

Under DC 5253 (impairment of thigh), a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe-out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  

DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. §  4.71a. 

In a November 2007 VA examination, the Veteran was diagnosed with greater trochanteric bursitis.  She reported having pain in her right hip all the time, with a pain level of 6.  She also noted stiffness after sitting for a long period of time and when standing up.  The examiner noted decreased endurance due to pain, and indicated tenderness over the greater trochanter.  Flexion was to 80 degrees, extension to 0 degrees, abduction at 35 degrees, adduction at 12 degrees, external rotation at 25 degrees, and internal rotation at 15 degrees.  The Veteran indicated pain when the right hip was moved.  For comparison, the left hip flexion was measured at 95 degrees.  With repetitive movements, she indicated pain and had flexion to 80 degrees, extension to 0 degrees, abduction to 20 degrees, adduction to 15 degrees, and external and internal rotation were unchanged.

In a May 2016 private medical note, on examination, the Veteran was fully weight bearing, her hip motion was smooth, and she had tenderness along the trochanter on the right side and along the PSIS region of the posterior pelvis.  Her straight leg raise sign was negative, deep tendon reflexes were symmetrically intact, vascular examination was unremarkable, and her skin was intact.  The examiner indicated that the Veteran's increased activity was causing her pain.  She received a cortisone shot, and the examiner advised her to return in a month for a follow-up visit.

The Veteran was afforded additional VA examination in December 2017.  She was diagnosed with right hip osteoarthritis and right trochanteric pain syndrome.  She reported constant right hip pain at a level 8, and at times the pain increased to a level 10.  The Veteran reported pain sitting and standing for long periods of time; she noted she is unable to sleep on her right hip due to pain, and she is no longer able to run or jog.  The examiner noted flexion to 90 degrees, extension to 5 degrees, abduction at 30 degrees, adduction at 10 degrees (and the Veteran was unable to cross her legs), external rotation to 30 degrees, and internal rotation to 10 degrees.  Additionally, the Veteran reported problems with bending, stooping and kneeling.  There was tenderness, no evidence of weight bearing, and evidence of crepitus.  For comparison, the left hip flexion was measured at 110 degrees.  With repetitive movements, the Veteran indicated pain and performed flexion to 80 degrees, extension to 5 degrees, abduction to 30 degrees, adduction to 10 degrees, and external and internal rotation were unchanged.  There was no ankylosis of the hip.

After a full review of the clinical and lay evidence, the Board concludes that the Veteran is entitled to a 10 percent disability rating for limitation of extension under DC 5251 for the entire appeal period.  As the June 2017 Board decision rendered the Veteran's November 2007 VA examination inadequate, the only examination adequate for VA purposes is the December 2017 VA examination; and since this examination warrants entitlement to a 10 percent rating under DC 5251 (extension limited to 5 degrees), this rating will be applied to the Veteran's right hip disability for the entire appeal period.

The Veteran is not entitled to a higher rating under DC 5252; because at no point during the appeal period has her flexion been limited to 45 degrees to warrant a 10 percent disability rating.  Evidence shows flexion beyond that level, limited to 80 degrees, at its worst.

Additionally, the Veteran is not entitled to an initial increased rating of 10 percent for right hip trochanteric bursitis under DC 5253.  For a higher rating under DC 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level; in fact, at its worst, abduction was to 35 degrees with pain at 20 degrees during the November 2007 VA examination; and abduction was to 30 with pain also at 30 degrees during the December 2017 VA examination.

The Board acknowledges that the Veteran provided lay evidence regarding the current severity of her right hip disability, indicating that her pain increased after sitting for a long period of time then attempting to stand.  The Veteran described functional loss or functional impairment as constant pain and stiffness after sitting for long periods of time.  While the Veteran is competent to report observable symptoms, such as pain and/or painful motion, the Board finds that, with regard to determining whether specific rating criteria are met to warrant an increased rating, the findings provided on examination by medical professionals are more probative than the Veteran's lay assertions.  The examiner has medical experience, education, and training that the Veteran has not shown to have.  The medical evidence is therefore the most probative in evaluating the Veteran's range of motion, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the descriptions of her symptoms.  

Here, the record indicates that the Veteran's claimed symptoms, to the extent that they limited her range of motion, were contemplated by the 10 percent rating for impairment of the thigh, the noncompensable rating for painful or limited motion upon flexion, and 10 percent for painful or limited motion upon extension, showing that the Veteran's limited motion was to such an extent that increased initial ratings under DC 5251 only.  Throughout the appeal period, the Veteran's right hip disability was not productive of limitation of flexion to 45 degrees (DC 5252) or limitation of abduction with motion lost beyond 10 degrees (DC 5253).  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right hip disability more closely approximates an initial rating in excess of 10 percent for impairment of the thigh, a compensable rating for right hip flexion, or a rating in excess of 10 percent for right hip extension.  See 38 C.F.R. § 4.71a; DeLuca, 8 Vet. App. at 206-7.

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the hip are Diagnostic Code 5003 (arthritis), Diagnostic Code 5010 (traumatic arthritis), Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and Diagnostic Code 5255 (impairment of the femur).  In regards to arthritis, the Board notes that the Veteran has DJD of the right hip and her major functional impairment is pain; however, a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. section 4.14.  In regards to ankylosis, the December 2017 examiner specifically denied ankylosis.  Also, the August 2015 VA examiner found that there was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5250, 5254, 5255 (2017).

For the entire appeal period, a rating in excess of 10 percent under Diagnostic Code 5251 for right hip trochanteric bursitis with limited extension is not warranted; a compensable disability evaluation under Diagnostic Code 5252 for limitation of flexion is not warranted; and an evaluation in excess of 10 percent for right hip trochanteric bursitis with impairment of the thigh under DC 5253 is not warranted.


ORDER

An initial rating of 10 percent for right wrist degenerative arthritis is granted throughout the appeal period.

Entitlement to a rating in excess of 10 percent for right wrist degenerative arthritis is denied.

An initial rating in excess of 10 percent for right hip trochanteric bursitis is denied.

An initial rating in excess of 10 percent for limitation of extension of the right hip is denied.

An initial compensable rating for limitation of flexion of the right hip is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


